Per Curiam.
The plaintiff was a witness in his own behalf as to important matters. On his cross-examination he testified that he had been arrested about some coats; that a party he was with stole the coats, and that he, the plaintiff, was arrested and convicted and served his term in the House of Refuge. On re-direct examination, he was asked, Were you guilty or innocent of that transaction ? The counsel for defendants did not object to the form of the question, but objected to it as immaterial and irrelevant. The witness had a right to show his innocence and, if possible, to relieve himself from the unfavorable inferences that might be drawn from the facts of his conviction. No record of that had been produced, but if it had been, it would not have been conclusive of plaintiff’s guilt. Sims v. Sims, 75 N. Y. 467.
Judgment and order reversed and new trial granted, with costs to abide the event.